


Exhibit 10.2

 

 

EXECUTION COPY

AMENDMENT NO. 2

TO

SECURED REVOLVING CREDIT AGREEMENT

 

                                                                Dated as of
September 12, 2003

THIS AMENDMENT NO. 2 (this “Amendment”) to the  SECURED REVOLVING CREDIT
AGREEMENT  among MONSTER WORLDWIDE, INC., a Delaware corporation formerly known
as TMP Worldwide Inc. (“Monster Worldwide”), TMP WORLDWIDE LIMITED (“TMPWL”), an
indirect wholly owned subsidiary of Monster Worldwide organized under the laws
of the United Kingdom, BARTLETT SCOTT EDGAR LIMITED (“BSEL”, with TMPWL, the “UK
Borrowers”), an indirect wholly owned subsidiary of Monster Worldwide organized
under the laws of the United Kingdom, the other “Subsidiary Borrowers” party
from time to time thereto (each a “Borrower,” collectively the “Borrowers”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), FLEET NATIONAL BANK, as sole lead arranger and
as administrative agent (in such capacity, the “Administrative Agent”), THE
ROYAL BANK OF SCOTLAND plc, as syndication agent, and LASALLE BANK NATIONAL
ASSOCIATION, as documentation agent.

PRELIMINARY STATEMENT:

 


                THE BORROWERS, THE LENDERS, THE AGENTS HAVE ENTERED INTO A
SECURED REVOLVING CREDIT AGREEMENT DATED AS OF APRIL 7, 2003 (INCLUDING ANY
AMENDMENTS THERETO, THE “CREDIT AGREEMENT”).  CAPITALIZED TERMS NOT OTHERWISE
DEFINED IN THIS AMENDMENT HAVE THE SAME MEANINGS AS SPECIFIED IN THE CREDIT
AGREEMENT.  THE PARTIES HERETO AGREE AS FOLLOWS:

                SECTION 1.           AMENDMENTS TO CREDIT AGREEMENT

                1.1           Amendment to Section 7.9(d).  Section 7.9(d) of
the Credit Agreement is hereby amended in its entirety to read:


WITH RESPECT TO ANY FOREIGN SUBSIDIARY CREATED OR ACQUIRED AFTER THE CLOSING
DATE DIRECTLY OWNED BY MONSTER WORLDWIDE OR BY A DOMESTIC SUBSIDIARY, PROMPTLY
(I) GIVE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF THE CREATION OR
ACQUISITION OF ANY SUCH NEW FOREIGN SUBSIDIARY (A “NEW FOREIGN SUBSIDIARY”),
(II) GIVE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AS SOON AS SUCH NEW FOREIGN
SUBSIDIARY  (TOGETHER WITH ITS CONSOLIDATED SUBSIDIARIES) CONSTITUTES 5% OR MORE
OF MONSTER WORLDWIDE’S CONSOLIDATED REVENUES IN ANY FISCAL YEAR (A “NEW 5%
SUBSIDIARY”), (III) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH
AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT
DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS, A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE
CAPITAL STOCK OF EACH SUCH NEW 5% SUBSIDIARY  (PROVIDED THAT IN NO EVENT SHALL
MORE THAN 65% OF THE TOTAL OUTSTANDING CAPITAL STOCK OF ANY SUCH NEW 5%
SUBSIDIARY BE REQUIRED TO BE


 

--------------------------------------------------------------------------------



 


 


SO PLEDGED), AND (IV) AT THE REQUEST OF THE ADMINISTRATIVE AGENT UPON THE
DIRECTION OF THE REQUIRED LENDERS, PLEDGE AND DELIVER TO THE ADMINISTRATIVE
AGENT ANY PLEDGE DOCUMENTS EXECUTED WITH RESPECT TO 65% OF THE CAPITAL STOCK OF
ANY NEW FOREIGN SUBSIDIARY AND DELIVER TO THE ADMINISTRATIVE AGENT LEGAL
OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN
FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, AND WITH RESPECT TO CLAUSES (III), AND (IV) DELIVER TO THE
ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING ALL SUCH CAPITAL STOCK,
TOGETHER WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF THE RELEVANT BORROWER, OR TAKE SUCH OTHER ACTION WITH
RESPECT TO PLEDGED STOCK OF FOREIGN SUBSIDIARIES (INCLUDING ANY NEW FOREIGN
SUBSIDIARY AND NEW 5% SUBSIDIARY) NECESSARY TO PERFECT THE FIRST PRIORITY
SECURITY INTEREST OF THE ADMINISTRATIVE AGENT IN SUCH PLEDGED STOCK, AS THE CASE
MAY BE, AND TAKE SUCH OTHER ACTION AS MAY BE NECESSARY OR, IN THE REASONABLE
OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE ADMINISTRATIVE
AGENT’S SECURITY INTEREST THEREIN; PROVIDED, NOTWITHSTANDING ANY PROVISION TO
THE CONTRARY UNLESS EXPRESSLY PERMITTED HEREUNDER, NO BORROWER AND NO SUBSIDIARY
GUARANTOR SHALL ENTER INTO OR SUFFER TO EXIST TO BECOME EFFECTIVE ANY AGREEMENT
OR DOCUMENT TO GRANT, BARGAIN, PLEDGE, CONVEY, SELL, MORTGAGE, ENCUMBER, OR
GRANT ANY INTEREST IN OR ALLOW FOR THE CREATION OF ANY LIEN, ENCUMBRANCE, OR
INTEREST (OTHER THAN IN FAVOR OF THE ADMINISTRATIVE AGENT) IN ANY CAPITAL STOCK
OF ANY FOREIGN SUBSIDIARY (INCLUDING ANY NEW FOREIGN SUBSIDIARY AND NEW 5%
SUBSIDIARY) DIRECTLY OWNED BY MONSTER WORLDWIDE OR ANY SUBSIDIARY GUARANTOR.

                1.2           Amendment to Section 7.12.  Section 7.12 of the
Credit Agreement is hereby amended in its entirety to read:


TO THE EXTENT NOT OTHERWISE SATISFIED PRIOR TO SEPTEMBER 15, 2003, WITH RESPECT
TO ANY FOREIGN SUBSIDIARIES DIRECTLY OWNED BY MONSTER WORLDWIDE OR ANY
SUBSIDIARY GUARANTOR THAT IS NOT A NEW FOREIGN SUBSIDIARY (A “EXISTING FOREIGN
SUBSIDIARY”), MONSTER WORLDWIDE SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARY
GUARANTORS DIRECTLY OWNING SUCH A FOREIGN SUBSIDIARY THAT EACH SINGLY (TOGETHER
WITH ITS CONSOLIDATED SUBSIDIARIES) NOW OR HEREAFTER CONSTITUTES 5% OR MORE OF
MONSTER WORLDWIDE’S CONSOLIDATED REVENUES IN ANY FISCAL YEAR (A “EXISTING 5%
SUBSIDIARY”), (A) TO PROMPTLY GIVE WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT OF
THE EXISTENCE OF ANY EXISTING FOREIGN SUBSIDIARY THAT IS A EXISTING 5%
SUBSIDIARY, (B) TO PLEDGE AND DELIVER TO THE ADMINISTRATIVE AGENT PLEDGE
DOCUMENTS EXECUTED WITH RESPECT TO 65% OF THE CAPITAL STOCK OF EACH EXISTING 5%
SUBSIDIARY, AND (C) AT THE REQUEST OF THE ADMINISTRATIVE AGENT UPON THE
DIRECTION OF THE REQUIRED LENDERS, TO PLEDGE AND DELIVER TO THE ADMINISTRATIVE
AGENT ANY PLEDGE DOCUMENTS EXECUTED WITH RESPECT TO 65% OF THE CAPITAL STOCK OF
EACH EXISTING FOREIGN SUBSIDIARY AND DELIVER TO THE ADMINISTRATIVE AGENT LEGAL
OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN
FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, AND, IN THE CASE OF CLAUSES (B) AND (C) ABOVE, TO EXECUTE
AND DELIVER ANY OTHER DOCUMENT OR INSTRUMENT REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT AND TAKE ANY OTHER ACTIONS SPECIFIED IN THE GUARANTEE AND
COLLATERAL AGREEMENT NECESSARY TO GRANT TO


 


2

--------------------------------------------------------------------------------



 


THE ADMINISTRATIVE AGENT A PERFECTED LIEN ON ALL SUCH CAPITAL STOCK, ALL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT; PROVIDED,
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY UNLESS OTHERWISE EXPRESSLY
PERMITTED HEREUNDER, NO BORROWER AND NO SUBSIDIARY GUARANTOR SHALL ENTER INTO OR
SUFFER TO EXIST TO BECOME EFFECTIVE ANY AGREEMENT OR DOCUMENT TO GRANT, BARGAIN,
PLEDGE, CONVEY, SELL, MORTGAGE, ENCUMBER, OR GRANT ANY INTEREST IN OR ALLOW FOR
THE CREATION OF ANY LIEN, ENCUMBRANCE, OR INTEREST (OTHER THAN IN FAVOR OF THE
ADMINISTRATIVE AGENT) IN, ANY CAPITAL STOCK OF ANY FOREIGN SUBSIDIARY (INCLUDING
ANY EXISTING FOREIGN SUBSIDIARY AND EXISTING 5% SUBSIDIARY) DIRECTLY OWNED BY
MONSTER WORLDWIDE OR ANY SUBSIDIARY GUARANTOR.


                SECTION 2.           CONDITIONS TO EFFECTIVENESS

                2.1           Execution and Delivery.   This Amendment shall
become effective as of the date first above written when, and only when the
Administrative Agent shall have received counterparts of this Amendment executed
by each Borrower, each Loan Party and the Required Lenders or, as to any of the
Lenders, evidence satisfactory to the Administrative Agent that such Lender has
executed this Amendment.

 

                SECTION 3.           REPRESENTATIONS AND WARRANTIES OF THE LOAN
PARTIES

 

                Each Loan Party represents and warrants as follows:

 

                3.1           Representations and Warranties in Credit
Agreement.  Each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents are true and correct in all material respects
on and as of the date of this Amendment and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

                3.2           Corporate Power and Authority.  Each Loan Party is
duly authorized and empowered to enter into, execute, deliver and perform this
Amendment.  The execution, delivery and performance of this Amendment has been
duly authorized by all necessary corporate action and do not and will not (i)
require any consent or approval of the shareholders of such Loan Party or any
consent or the authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person (except as
specifically contemplated by the Loan Documents); (ii) contravene any Loan
Parties’ charter, articles or certificate of incorporation or by-laws; (iii)
violate, or cause such Loan Party to be in default under, any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award in effect having applicability to such Loan Party; (iv) result in a
breach of or constitute a default under any indenture or loan or credit
agreement, or any other agreement, lease or instrument to which such Loan Party
is a party or by which it or its Properties may be bound or affected that could
reasonably be expected to have a Material Adverse Effect; or (v) result in, or
require, the creation or imposition of any Lien upon or with respect to any of
the Properties now owned or hereafter acquired by such Loan Party (except as
specifically contemplated by the Loan Documents).

 

                3.3           Legally Enforceable Agreement.  This Amendment is
a legal, valid and binding obligation of each Loan Party enforceable against it
in accordance with its respective terms,

 

 

3

--------------------------------------------------------------------------------


 

except as the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally, by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and an implied
covenant of good faith and fair dealing.

 

                3.4           No Liens on Foreign Subsidiary Capital Stock. 
Except as disclosed on Schedule 5.12(a), there are no Liens, encumbrances or
claims by any Person in any of the Capital Stock of any Foreign Subsidiary,
except in favor of the Administrative Agent.

 

                SECTION 4.           REFERENCE TO AND EFFECT TO THE CREDIT
AGREEMENT

 

                4.1           References.  On and after the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Notes to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

 

                4.2           Full Force and Effect.  The Credit Agreement, as
specifically amended by this Amendment, is and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

 

                4.3           No Waiver.  The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the Agents
under the Credit Agreement, nor constitute a waiver of any provision of the
Credit Agreement.

 

                SECTION 5.           COSTS AND EXPENSES

 

                5.1           Payment on Demand of Costs and Expenses.   Each
Borrower agrees to pay on demand all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 11.5 of the Credit Agreement.

 

                SECTION 6.           MISCELLANEOUS

 

                6.1           Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.


 


                6.2           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE


 


 


4

--------------------------------------------------------------------------------



 


GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


 


                SECTION 7.           REAFFIRMATION


 


                7.1           SUBSIDIARY GUARANTOR REAFFIRMATIONS.  EACH
SUBSIDIARY GUARANTOR PARTY HERETO HEREBY CONSENTS TO THIS AMENDMENT AND
ACKNOWLEDGES AND REAFFIRMS ALL OF ITS OBLIGATIONS AND UNDERTAKINGS UNDER THE
GUARANTEE AND COLLATERAL AGREEMENT TO WHICH IT IS A PARTY.


 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MONSTER WORLDWIDE, INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ David Trapani

 

 

Name:  David Trapani

 

 

Title:  Treasurer

 

 

 

TMP WORLDWIDE LIMITED, as Borrower and

UK Borrower

 

 

 

By:

/s/ Stephen Cooney

 

 

Name:  Stephen Cooney

 

 

Title:  Director

 

 

 

BARTLETT SCOTT EDGAR LIMITED, as Borrower and UK Borrower

 

 

 

 

By: /s/ David Moffatt

 

 

Name:  David Moffatt

 

 

Title:  Director

 

 

6

--------------------------------------------------------------------------------


 

 

 

CAREERBAY.COM LLC

 

 

 

 

By:

/s/ Andrew J. McKelvey

 

 

Name: Andrew J. McKelvey

 

 

Title: Chairman and CEO of Monster

        Worldwide, Inc., Managing Member

 

 

7

--------------------------------------------------------------------------------


 

 

 

CORPORATE COMMUNICATIONS INC.

 

FASTWEB, INC.

 

FINAID PAGE, INC.

 

FLIPDOG INC.

 

GENERAL DIRECTORY ADVERTISING SERVICES, INC.

 

TMP ADVERTISING CORP.

 

THE HAMEL GROUP, INC.

 

HIRINGTOOLS.COM, INC.

 

HUNT MARKETING, INC.

 

IN2, INC.

 

INTERFACE REALTY, INC.

 

M.S.I. - MARKET SUPPORT INTERNATIONAL, INC.

 

MONSTER (CALIFORNIA), INC.

 

MONSTER, INC.

 

MONSTER GOVERNMENT SOLUTIONS, INC.

 

MONSTER WORLDWIDE TECHNOLOGIES, INC.

 

MONSTER.COM INC.

 

MONSTERMOVING.COM, INC.

 

CASHBACK2.COM, INC.

 

CRAIGHEAD, INC.

 

MONSTERTRAK CORPORATION

 

MOVECENTRAL, INC.

 

MOVING.COM INC.

 

OCC.COM INC.

 

O’CONNOR AGENCY

 

PROVIDENCE DIRECTORY SOLUTIONS, INC.

 

TELEPHONE DIRECTORY ADVERTISING, INC.

 

TMP DIRECTIONAL MARKETING INC.

 

TMP FOX ACQUISITION CORP.

 

TMP WORLDWIDE INC.

 

TMP.COM INC.

 

US MOTIVATION, INC.

 

USMOTIVATION PROMOTIONAL SERVICES, INC.

 

VIRTUAL RELOCATION.COM, INC.

 

 

 

 

By:

/s/ Andrew J. McKelvey

 

 

Name: Andrew J. McKelvey

 

 

Title: President

 

 

8

--------------------------------------------------------------------------------


 

 

FINAID PAGE, LLC

 

 

 

 

By:

/s/ Andrew J. McKelvey

 

 

Name: Andrew J. McKelvey

 

 

Title: President, FastWeb, Inc., Managing

Member

 

9

--------------------------------------------------------------------------------


 

 

TMP ADVERTISING SERVICES, L.P.

 

 

 

By:

/s/ Andrew J. McKelvey

 

 

Name: Andrew J. McKelvey

 

 

Title: President, TMP Advertising Corporation,

General Partner

 

 

 

 

TMP INTERACTIVE OF NY, LLC

 

 

 

 

 

By:

/s/ Andrew J. McKelvey

 

 

Name: Andrew J. McKelvey

 

 

 

Title: Chairman and CEO of Monster

        Worldwide, Inc., Managing Member

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

 

 

 

FLEET NATIONAL BANK, as Administrative Agent and as a Lender

 

 

 

 

 

 

By:

 /s/ Thomas J. Levy

 

 

 

Name:  Thomas J. Levy

 

 

 

Title:  Senior Vice President

 

 

 

11

--------------------------------------------------------------------------------


 

 

 

THE ROYAL BANK OF SCOTLAND plc, as Syndication Agent and as a Lender

 

 

 

 

By:

/s/ Julian Dakin

 

 

Name:  Julian Dakin

 

 

Title:  Senior Vice President

 

 

12

--------------------------------------------------------------------------------


 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

as Documentation Agent and as a Lender

 

 

 

By:

 /s/ Anthony M. Buehler

 

 

Name:  Anthony M. Buehler

 

 

Title:  Vice President

 

13

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Lender

 

 

 

 

By:

/s/ Vincent Muldoon

 

 

Name:  Vincent Muldoon

 

 

Title:  Relationship Director

 

14

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Lender

 

 

 

By:

/s/ Ann Pierson

 

 

Name:  Ann Pierson

 

 

Title:  Corporate Banking Officer

 

15

--------------------------------------------------------------------------------

